Order entered December 9, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01044-CV

                   KIMLEY-HORN AND ASSOCIATES, INC., Appellant

                                             V.

           WESTERN RIM PROPERTY SERVICES, INC., ET AL., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-03270

                                         ORDER
       Before the Court is appellant’s December 2, 2019 unopposed second motion for an

extension of time to file its brief on the merits. We GRANT the motion and extend the time to

January 2, 2020.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE